DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment was filed on 4/5/2022.
Response to Arguments
Applicant’s arguments, see Remarks on pages 6-8, filed 4/5/2022, with respect to Double Patenting rejections have been fully considered and are persuasive.  The rejection has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 4/7/2022 and 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent Nos., 10,692,239 and 11,033,337, respectively, has been reviewed and is accepted. The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited art of record US 2015/0084951 discloses a method of mixing or compositing in real-time, computer generated 3D objects and a video feed from a film camera in which the body of the film camera can be moved in 3D and sensors in or attached to the camera provide real-time positioning data defining the 3D position and 3D orientation of the camera, or enabling the 3D position to be calculated. The 3D position and orientation of the film camera is determined with reference to a 3D map of the real-world generated, in part, by using the real-time 3D positioning data from the sensors plus an optical flow in which witness camera(s) surveys a scene and software running on a processor detects natural markers in the scene (feature points’) that have not been manually or artificially added to that scene. System fully automates all aspects of film camera tracking, including rotation, translation, focus, iris, focal length; and automates the scaling, positioning and orientation of the 3D computer generated content to be mixed in with the video. However, the cited art of record fails to teach, disclose or suggest the limitation/feature “optical tracking system for tracking a location and a posture of a marker which is attachable to a target and configured so that a pattern surface formed inside the marker is visible through an optical system formed in an aperture, comprising: a plurality of cameras configured to capture a first image including a part of the pattern surface at an infinite focal length, a second image including an outgoing light image of an outgoing light emitted through the aperture in a first direction at a focal length shorter than the infinite focal length, and a third image including an outgoing light image of an outgoing light emitted through the aperture in a second direction differing from the first direction at the focal length shorter than the infinite focal length; and a processor configured to determine the posture of the marker based on the first image and to determine the location of the marker based on the second image and the third image”, recited in claim 1 and corresponding limitation/feature in claim 12. Dependent claims are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669